Cooper, C. J.,
delivered the opinion of the court.
The burglary might well have been treated as complete by the averment that the burglarious entry was made by the appellant for the purpose of stealing within the building. The averment that, having broken and entered, the appellant then stole the goods of J. A. and J. J. Jones may be treated as sur-plusage, the principal offense being proved. 1 Bishop on Grim. Prac., 439, 440; 1 Bishop on Crim. Law, § 1002.
The modification of the instruction asked by the appellant touching the testimony of the accomplice cannot be assigned for error. C heatham v. State, 67 Miss., 335.

Affirmed.